DETAILED ACTION
This action is in response to applicant’s amendment received on October 26th, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, 16, 17, 32-37, 42, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia (U.S. Patent 6,205,411) in view of Jordan (U.S. Publication 2011/0029116).
DiGioia discloses a method comprising the step of preoperatively planning a knee arthroplasty on a femur bone of a patient. The step of preoperative planning includes the steps of i) aligning in a computer coordinate system a three dimensional bone only computer model of a femoral implant with a three dimensional computer model of the femur in a desired postoperative relationship for the procedure (see Figure 2) and ii) defining a resection of the femur in the computer coordinate system after aligning the computer model of the femoral implant with the computer model of the femur in the computer coordinate system (the alignment of the implant model and the bone model provides predetermined cuts followed by the surgeon during the procedure; column 12 lines 11-29), wherein defining the resection of the femur includes placing a bone contacting surface of the computer implant model of the femur into contact with .
Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia (U.S. Patent 6,205,411) in view of Jordan (U.S. Publication 2011/0029116) further in view of Park (U.S. Publication 2009/0131941).
The invention of DiGioia as modified by Jordan discloses the invention as claimed except for the method further comprising the step of compiling the computer defined resection data to a file and transmitting the compiled data file to a machine. Park teaches a method of providing a system including computer bone model, a computer implant model, and a computer cutting guide model such that the models can be arranged relative to each other to provide specific pre-operation information to a surgeon during pre-operative planning (page 2 paragraph 15), wherein the method further comprises compiling all the pre-operation data, i.e. mating surface, dimensions, cutting slots, etc., to a file needed to create a patient custom cutting guide that is sent to a CNC machine in order to make any necessary patient custom parts for the operation based on the pre-operation data. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the method of DiGioia as modified by Jordan further comprising the step of compiling the pre-operative data to a file and sending the data to a CNC machine in view of Park in order to make any necessary patient custom parts for the operation based on the pre-operation data.
s 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia (U.S. Patent 6,205,411) in view of Haider (U.S. Publication 2008/0009697).
DiGioia discloses a method comprising the step of preoperatively planning a knee arthroplasty on a femur bone of a patient. The step of preoperative planning includes the steps of i) aligning in a computer coordinate system a three dimensional bone only computer model of a femoral implant with a three dimensional computer model of the femur in a desired postoperative relationship for the procedure (see Figure 2) and ii) defining a resection of the femur in the computer coordinate system after aligning the computer model of the femoral implant with the computer model of the femur in the computer coordinate system (the alignment of the implant model and the bone model provides predetermined cuts followed by the surgeon during the procedure; column 12 lines 11-29), wherein defining the resection of the femur includes placing a bone contacting surface of the computer implant model of the femur into contact with simulated resected surfaces of the computer model of the femur in order to achieve the desired postoperative alignment of the knee joint. The method further comprising the step of resecting the femur with a cutting guide according to the computer defined resection, wherein the resection is limited to a specific region of the bone and wherein the surgeon is guided during the resection relative to the computer defined resection (column 9 lines 20-45). DiGioia discloses the invention as claimed except for the method further comprising the step of selecting a three dimension computer model of the implant. Haider teaches a method of comprising the step of providing a computer bone model, wherein the method further comprises the step of selecting a three .
Response to Arguments
Applicant’s arguments, see the applicant’s response, filed October 26th, 2020, with respect to priority and the Brown reference have been fully considered and are persuasive. The rejection of 5-8 under 35 U.S.C. 103(a) over DiGioia in view of Brown has been withdrawn. 
Applicant's arguments filed October 26th, 2020 have been fully considered but they are not persuasive. The applicant’s argument that claims 40 and 41 were not rejected is not persuasive. The limitations of the claims as presented were clearly rejected under 35 U.S.C. 103(a) over DiGioia in view of Haider (see pages 7 and 8 of the previous office action). However, the heading to the rejection included a typographical error stating the rejection was directed to claims 38 and 39, and the rejection is clearly directed to the limitations of claims 40 and 41, i.e. selecting an implant model from a database based on the different computer models and the patient’s bone. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775